Me. Justice Wole
delivered the opinion of the court.
An order in execution of a judgment rendered by the Municipal Court of Utuado was presented to the Registrar ■of Arecibo who refused to record the same substantially on the ground that the amount of the claim sought to be executed exceeded five hundred dollars, and hence that the said municipal court was without jurisdiction.
The session laws of 1904, page 105, show that a municipal judge has jurisdiction in all civil matters in his district to the amount of five hundred dollars, including interest. The order before us seeks to execute on the sum of four hundred and ninety-seven dollars with interest thereon from the date of the order, and appellant maintains *233that jurisdiction is to be determined, not by interest awarded with the judgment, but by the claim in the complaint.
From the order or writing submitted in this case it would .appear that the judgment was for four hundred and ninety-seven dollars and that interest only ran from a time immediately at or after the judgment. It does not appear 'tbat there was a claim in excess of five hundred dollars or that suit was brought for interest in addition to the principal. On the contrary the showing is that the suit was within five hundred dollars, the claim being, as we have said, for four hundred and ninety-seven dollars.
The note of the registrar must be reversed and the attachment ordered entered.

Reversed.

Chief Justice Del Toro and Justices Ald'rey, Hutchison ■and Franco Soto concurred.